Case 1:20-cr-00023-H-BU Document 167 Filed 09/23/20                  Page 1 of 3 PageID 318



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION


UNITED STATES OF AMERICA                       '
                                               '
VS.                                            '        CRIMINAL NO. 1:20-CR-023(H)(11)
                                               '
GABRIEL ALONZO PIERSON                         '

                   REPORT AND RECOMMENDATION ON PLEA
                BEFORE THE UNITED STATES MAGISTRATE JUDGE

       This case has been referred by the United States District Judge to the undersigned for the

taking of a guilty plea. The parties have consented to appear before a United States Magistrate

Judge for these purposes. This Report and Recommendation on Plea is submitted to the court

under 28 U.S.C. ' 636(b)(3).

       A.      Recommendation regarding Guilty Plea

       Defendant appeared with counsel before the undersigned United States Magistrate Judge

who addressed Defendant personally in open court and informed Defendant of, and determined

that Defendant understood, the admonitions contained in Rule 11 of the Federal Rules of Criminal

Procedure.

       Defendant pleaded guilty (under a plea bargain agreement with the government) to Count

Six of the nineteen-count Indictment charging Defendant with a violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C), Distribution of Cocaine Base.    The undersigned Magistrate Judge

finds the following:

       1.      Defendant, upon advice of counsel, has consented orally and in writing to
               enter this guilty plea before a Magistrate Judge subject to final approval
               and sentencing by the presiding District Judge;
Case 1:20-cr-00023-H-BU Document 167 Filed 09/23/20                   Page 2 of 3 PageID 319



       2.      Defendant fully understands the nature of the charges (including each essential
               element of the offense(s) charged and penalties;

       3.      Defendant fully understands the terms of the plea agreement and plea agreement
               supplement;

       4.      Defendant understands all constitutional and statutory rights and wishes to
               waive these rights, including the right to a trial by jury and the right to
               appear before a United States District Judge;

       5.      Defendant=s plea is made freely and voluntarily;

       6.      Defendant is competent to enter this plea of guilty;

       7.      There is a factual basis for this plea; and

       8.      The ends of justice are served by acceptance of Defendant=s plea of guilty.

       Based on the above, I recommend that Defendant=s plea of guilty be accepted, that

Defendant be adjudged guilty, and that sentence be imposed accordingly.

       B.      Recommendation regarding 18 U.S.C. ' 3142(f)(1)(C) - Release or detention
               of a defendant pending sentence.

       The undersigned is in receipt of a Release Status Report to the Court, prepared by the U.S.

Probation Officer assigned to this case. The Report indicates that Defendant has met his

conditions of pretrial release, and the officer has received no information to cause him/her to

believe that Defendant poses a risk of non-appearance or a danger to another person or to the

community.

       The Report does note, however, that Defendant may be subject to detention pending

sentencing pursuant to 18 U.S.C. ' 3143(a)(2), as the offense to which Defendant pleaded guilty,

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), Distribution of Cocaine Base, is an offense described

in 18 U.S.C. ' 3142(f)(1)(C).   Although 18 U.S.C. ' 3143(a)(1) authorizes a defendant to remain

free on conditions of release subject to a previous order under 18 U.S.C. ' 3142(f), such action is

expressly subject to a determination that the mandatory detention provisions of 18 U.S.C. '
Case 1:20-cr-00023-H-BU Document 167 Filed 09/23/20                   Page 3 of 3 PageID 320



3143(a)(2) are not controlling.

       However, in this case, Defendant expressed a desire to be detained while he awaits

imposition of his sentence by the District Judge. He further expressed a desire to waive his rights,

under 28 U.S.C. § 636(b) and Fed. R. Crim. P. 59, to object to this Report and Recommendation

within fourteen (14) days to allow the District Judge to immediately adjudge him guilty and order

him to report for detention or otherwise be detained.     Defendant’s also attorney made an oral

motion to waive the fourteen (14) day objection period.     The undersigned examined Defendant

and ensured he understood his right to the fourteen (14) day objection period.      Being satisfied

that Defendant understood that right and wished to waive it after consulting with his attorney, the

undersigned found that Defendant knowingly and voluntarily waived his right to object to this

Report and Recommendation within fourteen (14) days.

       Accordingly, if the District Judge accepts this Report and Recommendation, it is the further

recommendation of the undersigned that the District Judge adjudge Defendant guilty without

regard for the fourteen (14) day objection period and order Defendant to immediately report for

detention pending imposition of his sentence.

       Signed on September 23, 2020.


                                                   ___________________________________
                                                   JOHN R. PARKER
                                                   UNITED STATES MAGISTRATE JUDGE
